  Case: 4:20-cv-01524-RWS Doc. #: 6 Filed: 12/23/20 Page: 1 of 6 PageID #: 31




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SETONDJI VIRGILE NAHUM,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-1524-RWS
                                                  )
LMI AEROSPACE, INC., et al.,                      )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon pro se plaintiff Setondji Virgile Nahum’s motion for

leave to proceed in forma pauperis. Upon review and consideration of the motion and the

financial information provided therein, the Court finds that plaintiff is unable to pay the filing

fee. The Court will therefore grant the motion. Additionally, the Court will direct plaintiff to file

an amended complaint, along with a copy of the charge of discrimination form he filed with the

Equal Employment Opportunity Commission (“EEOC”).

                                    Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief can be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
  Case: 4:20-cv-01524-RWS Doc. #: 6 Filed: 12/23/20 Page: 2 of 6 PageID #: 32




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       Pro se complaints must be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106

(1976). This means that “if the essence of an allegation is discernible,” the court should

“construe the complaint in a way that permits the layperson’s claim to be considered within the

proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282,

1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone,

364 F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes

by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                             The Complaint

       Plaintiff filed the complaint under Title VII of the Civil Rights Act of 1964 (“Title VII”)

and 42 U.S.C. § 1981 against LMI Aerospace, Inc. (also “LMI”) and three individuals. He

identifies the individuals by name and title as follows: Brandy Hadgedorn, Human Resources

Manager; Beverly Green, Interim Quality Manager; and Tad Dewalt, General Manager.

Although the complaint is unnecessarily long and repetitive, it is clear that plaintiff claims he

suffered racial discrimination when he was subjected to unequal terms and conditions of

employment, and wrongfully terminated. His allegations in support include the following.

       Plaintiff began working for LMI on March 2, 2020. During his employment, unidentified



                                                2
  Case: 4:20-cv-01524-RWS Doc. #: 6 Filed: 12/23/20 Page: 3 of 6 PageID #: 33




individuals expected him to “assist in a lower and different role as an interim until the position is

filled” instead of performing the job for which he was hired. (ECF No. 1 at 5-6). Plaintiff

believes white employees should have performed that role to allow him to focus on the job for

which he was hired. Unidentified individuals subjected plaintiff to stricter scrutiny and treated

him differently than white employees, complaints were not filed against white employees, and

unidentified individuals subjected plaintiff to sabotage, theft, and false accusations. Plaintiff was

wrongfully issued a safety violation after he was wrongfully accused of failing to wear safety

glasses on the manufacturing floor.

       On May 22, 2020 “without any notification, [plaintiff] was called into a meeting by the

interim quality manager and informed by the human resource manager that his employment was

being immediately terminated. No justification, reason or explanation was given to the plaintiff

for this sudden termination.” Id. at 11. Elsewhere in the complaint, plaintiff states the meeting

was held by defendants DeWalt, Hadgedorn and Green. See id. at 5. In conclusion, plaintiff avers

he was subjected to racial discrimination and treated differently than white employees and

terminated without cause, and LMI is therefore liable under Title VII.

                                                 Discussion

       The Court first addresses plaintiff’s claims against LMI. Title VII prohibits employers

from discriminating against employees on the basis of “race, color, religion, sex, or national

origin, in hiring, firing, salary structure, promotion and the like.” Winfrey v. City of Forrest City,

Ark., 882 F.3d 757, 758 (8th Cir. 2018). Absent direct evidence of discrimination, a plaintiff

asserting a Title VII racial discrimination claim must establish: (1) membership in a protected

class; (2) qualification for the position; (3) an adverse employment action; and (4) facts giving




                                                  3
  Case: 4:20-cv-01524-RWS Doc. #: 6 Filed: 12/23/20 Page: 4 of 6 PageID #: 34




rise to an inference of discrimination on the basis of race. Robinson v. American Red Cross, 753

F.3d 749, 754 (8th Cir. 2014).

       Along with the instant complaint, plaintiff submitted a copy of the September 8, 2020

right-to-sue notice he received from the EEOC. Plaintiff filed the instant complaint on October

22, 2020. It therefore appears this action is timely filed. See Fort Bend County, Texas v. Davis,

139 S. Ct. 1843, 1847 (2019) (discussing the process of filing a charge with the EEOC and the

complainant’s option thereafter to bring suit against the employer in federal court within 90 days

of receipt of a right-to-sue notice). However, because plaintiff did not provide a copy of the

charge of discrimination he filed with the EEOC, the Court is unable to determine whether he

exhausted his administrative remedies with respect to the Title VII claims he asserts against

LMI, as he is required to do. See Lindeman v. Saint Luke’s Hosp. of Kansas City, 899 F.3d 603,

608 (8th Cir. 2018) (citing Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th Cir.

1994)) (under Title VII, a plaintiff must exhaust his administrative remedies before bringing suit

in federal court). Plaintiff will be given the opportunity to provide a copy of the charge of

discrimination he filed with the EEOC. Plaintiff will be deemed to have exhausted his

administrative remedies only as to allegations that are “like or reasonably related to the substance

of charges timely brought before the EEOC.” Id. (quoting Williams, 21 F.3d at 222). This

exhaustion requirement is inapplicable to plaintiff’s 42 U.S.C. § 1981 claims.

       The Court now turns to plaintiff’s claims against Hadgedorn, Green, and Dewalt.

Plaintiff’s Title VII claims against these defendants are subject to dismissal, as individual

employees cannot be held individually liable under Title VII. See McCullough v. Univ. of

Arkansas for Medical Sciences, 559 F.3d 855, 860 n.2 (8th Cir. 2009) (citing Bonomolo–Hagen

v. Clay Central-Everly Community School Dist., 121 F.3d 446, 447 (8th Cir.1997) (per curiam)).



                                                 4
  Case: 4:20-cv-01524-RWS Doc. #: 6 Filed: 12/23/20 Page: 5 of 6 PageID #: 35




Regarding plaintiff’s § 1981 claims, plaintiff does not allege sufficient facts to state a claim

against Hadgedorn, Green, and Dewalt. Plaintiff does not allege that any of these defendants

were involved in any of the allegedly discriminatory conduct he describes in the complaint.

Plaintiff does allege that these defendants were present at the May 22, 2020 meeting and that

Hagedorn told him his employment was terminated, but he alleges no facts permitting the

inference that such conduct was discriminatory. In consideration of plaintiff’s pro se status, the

Court will give him the opportunity to file an amended complaint to clearly set forth his claims.

       Plaintiff is advised that the amended complaint will replace the original. See In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005)

(“It is well-established that an amended complaint supersedes an original complaint and renders

the original complaint without legal effect”). Plaintiff must type or neatly print the amended

complaint on the Court’s Employment Discrimination Complaint form, which will be provided

to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or

petitioners should be filed on Court-provided forms where applicable.”). In the “Caption” section

of the form, plaintiff should write the name of each defendant he intends to sue. See Fed. R. Civ.

P. 10(a) (“The title of the complaint must name all the parties”). Plaintiff must avoid naming

anyone as a defendant unless that person is directly related to his claim.

       In setting forth his statement of claim, plaintiff must describe specifically the conduct he

believes was discriminatory, and must describe how each named defendant was involved in the

conduct. Plaintiff is required to explain the role of each defendant so that each defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a



                                                 5
  Case: 4:20-cv-01524-RWS Doc. #: 6 Filed: 12/23/20 Page: 6 of 6 PageID #: 36




claim.”).

       Plaintiff will have thirty days to file an amended complaint, accompanied by a copy of

the charge of discrimination he filed with the EEOC. Plaintiff is reminded that he may only

assert claims in this Court that are like or reasonably related to the claims he described in such

charge, or they may be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall mail to plaintiff a copy of the Court’s

Employment Discrimination Complaint form.

       IT IS FURTHER ORDERED that, within thirty (30) days of this order, plaintiff shall

file an amended complaint on the court-provided form, accompanied by a copy of the charge of

discrimination he filed with the EEOC.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

        Dated this _23rd__ day of December, 2020.



                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE




                                                6
